Citation Nr: 1532925	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a low back disability.




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from December 1942 to January 1946.  The Veteran died in September 2014 while his appeal was pending.  The Appellant is his surviving spouse and the RO accepted her as the substitute claimant in November 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, before his death, claimed service connection for a low back disability that resulted from an in-service injury in February 1943.  The service treatment records indicate treatment for a muscular strain of the sacrospinalis muscle that resulted from lifting a heavy case of ammunition.  No further treatment appears in the service treatment records and the spine was normal in the separation examination.  The RO obtained an opinion from a VA examiner in May 2012.  The VA examiner concluded the back disability was not related to service in part because there was a full resolution of the back symptoms at the time of injury and no further continuity of symptoms until findings appeared in an MRI in the 1980s. 

Subsequently, the Veteran, in his notice of disagreement stated that his back has been treated consistently since discharge, but unfortunately the first physician he saw in California is no longer practicing and the records are not available.  The Appellant testified that she first met the Veteran in 1952 and noticed that he had difficulty moving.  He told her that during World War II, he was helping unload a ship and when his attention was distracted, a sling full of ammunition and supplies hit him in the back and knocked him unconscious.  After a week of bedrest, he was supposed to return to light duty but instead he was placed on full duty, resulting in aggravation of his back and that it never really healed.  The Appellant also stated that over the years since, he would just deal with the symptoms until he finally sought treatment in the late 70's.  

As both the Veteran and the Appellant have provided statements regarding continuity of a back disability starting in service, the lack of which was part of the basis for a negative VA medical opinion, the Board has determined that the claim for the low back disability should be returned to the VA examiner for a supplemental opinion to allow the examiner to consider and address the evidence that the Veteran's back injury resulted in pain and other symptoms that continued up to and after the Veteran filed his claim.

As to the other claims, the shoulders and GERD, the Veteran contends that those disabilities are caused by or aggravated by the low back disability.  There is evidence in the file that the Veteran injured his shoulders on multiple occasions due to falling, which was caused by the back disability causing instability.  As to GERD, it is listed as a diagnosis in July 2014 and there is a suggestion that it may be caused or aggravated by the medications used by the Veteran to treat his back disability.  The service treatment records document an X-ray of the left shoulder in August 1945, although it is not clear why it was ordered.  Nevertheless, it suggests there was an injury or complaints to at least that shoulder in service.  When determining eligibility for compensation, all theories of entitlement must be considered.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  

Therefore, the Board has determined that a VA opinion should be obtained addressing whether either or both shoulders and GERD are related to service, including as secondarily caused by or aggravated by the low back disability, if entitlement to service connection is established for the low back disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the examiner who prepared the May 2012 opinion, if available, to prepare an addendum opinion.  The examiner is asked to state whether there are any additions or changes to the opinions expressed in the report from the May 2012 opinion.  The examiner is specifically asked to address the Veteran's version of the February 1943 injury and both the Veteran's and the Appellant's evidence of continuity of symptoms after service.  The examiner must not rely solely on the absence of documentation in service and after as the basis for a negative opinion.  The question is whether back disability is related to service.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.

2.  Arrange for a VA examiner to review the file and prepare an opinion on the relationship of either the right shoulder or the left shoulder to service.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.  The examiner is asked to determine 

a).  Whether the Veteran had a shoulder disability for the right shoulder and the left shoulder.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is asked to address the clinical significance of the left shoulder X-ray in August 1945.  

b).  If any shoulder disability is determined not to be directly related to service, and if service connection for a low back disability is established, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any shoulder disability was caused by or aggravated by the Veteran's low back disability.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of a shoulder disability in service as the basis for a negative opinion.  The question is whether any shoulder disability is related to service

A complete rationale for any opinion offered should be provided.

3.  Arrange for a VA examiner with expertise in gastrointestinal disabilities to review the file and prepare an opinion on the relationship of GERD to service.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.  The examiner is asked to determine 

a).  Whether the Veteran had GERD or another upper gastrointestinal disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

b).  If any upper gastrointestinal disability is determined not to be directly related to service, and if service connection for a low back disability is established, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any such disability was caused by or aggravated by the Veteran's low back disability, to include as a side effect of medication taken for the back.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.
The examiner must not rely solely on the absence of documentation in service or after as the basis for a negative opinion.  The question is whether any upper gastrointestinal disability is related to service

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




